DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, the prior art fails to teach evaluate the dose distribution in varying distances from the contour of the anatomic structure to determine at least one point where the evaluated dose distribution fulfills a predetermined condition, and determine the distance between the at least one point and the contour and/or to visualize the at least one point to a user of the system as claimed in independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelms (US 20150087879) teaches fictitious treatment dose matrix with a quality of dose placement but fails to teach the allowable subject matte above.
Remeijer et al. (US 20120326057), Bose et al. (US 20210201475) and Oster et al. (US 20170095678) teaches protecting critical structure during radiation treatment but fails to teach the allowable subject matter above.
Morgas et al. (US 11135448), Willcut et al. (US 20190076671) and  Riker et al. (US 20050111621) teaches radiation therapy planning system but fails to teach the allowable subject matter above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884